Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143237 & (69)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  DANIEL A. YOUNG, as Personal                                                                             Mary Beth Kelly
  Representative of the Estate of PATRICIA                                                                 Brian K. Zahra,
  J. YOUNG, deceased,                                                                                                 Justices
        Plaintiff-Appellee/Cross-Appellant,
  v                                                                 SC: 143237
                                                                    COA: 292409
  PARTHA SHANKER NANDI, M.D.,                                       Oakland CC: 2003-049093-NH
  SANTE BOLOGNA, M.D. and TROY
  GASTROENTEROLOGY, P.C., d/b/a
  CENTER FOR DIGESTIVE HEALTH,
        Defendants-Appellants/Cross-Appellees.
  ________________________________________/

          On order of the Court, the application for leave to appeal the May 3, 2011
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REVERSE that part of the Court of Appeals judgment finding that the
  plaintiff is entitled to attorney fees and costs for post-trial work that occurred in the
  Oakland Circuit Court following the appellate process, and we REINSTATE the circuit
  court’s ruling in this regard. There is not a sufficient causal nexus between the post-
  appeal proceedings and the defendants’ rejection of the case evaluation. MCR
  2.403(O)(6)(b); Haliw v Sterling Heights, 471 Mich 700, 711 n 8 (2005). In all other
  respects, the application for leave to appeal and the application for leave to appeal as
  cross-appellant are DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court. We REMAND this case to the Oakland
  Circuit Court for proceedings consistent with this order and the remand ordered by the
  Court of Appeals.

         CAVANAGH and MARILYN KELLY, JJ., would grant the application for leave to
  appeal and the application for leave to appeal as cross-appellant.

        HATHAWAY, J., would simply deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2011                    _________________________________________
         h1018                                                                 Clerk